DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 21, 2022.
Claims 1-2, 7-9, 14-16, and 21 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result claims 1-21 are pending in this office action.


Response to Arguments
Applicant's argument filed July 21, 2022 regarding the rejection of claims 1-21 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-21, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement.
The argument of claims 1-21 have been fully considered and is persuasive. 	
Therefore, the 35 U.S.C. 101 rejection of claims 1-21 have been withdrawn.
Regarding claims 15-21, the applicants submit that the product includes “a non-transitory computer-readable storage media…"
The argument of claims 15-21, has been fully considered and is persuasive. Therefore, the 35 U.S.C. 101 rejection of claims 15-21 has been withdrawn.

Applicant's arguments filed July 21, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zovic et al. (US 2022/0237230) (hereinafter Zovic) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura).
Regarding claim 1, Zovic teaches a method for managing reports, the method comprising: collecting, by a number of processors and a database, existing reports (see Fig. 1, para [0039,0041-0042], discloses machine learning platform receiving documents (existing reports) from external data sources and indexing reports); modeling, by the number of processors and an artificial intelligence trained by machine learning, the existing reports to determine a number of contexts for each of the existing reports (see Fig. 1, Fig.  8A, para [0041], para [0092-0094], discloses model generating report indexing and summaries of generated chunks of vocabulary context based on trained model in which chunks are obtained from splitting of documents (existing reports)), wherein each of the number of contexts provides relevant information about intended purpose and objective of the existing reports based only on fields within the existing reports (see Figs. 8A-B, Fig. 17, para [0091-0093], discloses chunks providing relevant information in the average of binary location of vector in chunk based on tokenizing sentences of documents (existing reports)); generating, by the number of processors and a report management system, an index of the existing reports according to the number of contexts determined by the modeling (see Fig. 9, Fig.17, para [0053], para [0092], para [0106], discloses generating document types (indexed reports) according to chunk data and document type classifier information determined by trained model); wherein the predicted context provides relevant information about intended purpose and objective of the new report based only on fields within the new report (see Figs. 6A-B, para [0057-0059], para [0069], discloses predictors (predicted context) provides pertinent data points in documents (reports) based on document patterns and context of portions of  unknown documents (new reports) based on detected predictors in unknown documents).
Zovic does not explicitly teach predicting, by the number of processors according to the modeling, a predicted context of a new report; identifying, by the number of processors according to the index, suggested reports based on the predicted context for the new report; and presenting, by the number of processors, the suggested reports in a graphical user interface.
Chitrapura teaches predicting, by the number of processors according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); identifying, by the number of processors and report management system, according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and presenting, by the number of processors and a display system, the suggested reports and new report in a graphical user interface of the display system (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Zovic/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Zovic teaches a system for managing reports, the system comprising: a bus system;  a display system connected to the bus system, wherein the display system comprising a graphical user interface; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system (see Fig. 1, Fig. 21), wherein the number of processors execute the program instructions: to collect existing reports by a database (see Fig. 1, para [0039,0041-0042], discloses machine learning platform receiving documents (existing reports) from external data sources and indexing reports); to model by an artificial intelligence trained by machine learning, the existing reports to determine a number of contexts for each of the existing reports (see Fig. 1, Fig.  8A, para [0041], para [0092-0094], discloses model generating report indexing and summaries of generated chunks of vocabulary context based on trained model in which chunks are obtained from splitting of documents (existing reports)), wherein each of the number of contexts provides relevant information about intended purpose and objective of the existing reports based only on fields within the existing reports (see Figs. 8A-B, Fig. 17, para [0091-0093], discloses chunks providing relevant information in the average of binary location of vector in chunk based on tokenizing sentences of documents (existing reports)); to generate by a report management system, an index of the existing reports according to the number of contexts determined by the modeling (see Fig. 9, Fig.17, para [0053], para [0092], para [0106], discloses generating document types (indexed reports) according to chunk data and document type classifier information determined by trained model); wherein the predicted context provides relevant information about intended purpose and objective of the new report based only on fields within the new report (see Figs. 6A-B, para [0057-0059], para [0069], discloses predictors (predicted context) provides pertinent data points in documents (reports) based on document patterns and context of portions of  unknown documents (new reports) based on detected predictors in unknown documents).

 
Zovic does not explicitly teach to predict according to the modeling, a predicted context of a new report; to identify according to the index, suggested reports based on the predicted context for the new report; and to present the suggested reports in a graphical user interface.
Chitrapura teaches to predict by the artificial intelligence trained by machine learning according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); to identify by the report management system according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and to present by the display system the suggested reports and the new report in [[a]] the graphical user interface (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Zovic/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 15, Zovic teaches a computer program product for managing reports, the computer program product comprising: a non-transitory computer-readable storage media (see Fig. 21, para [0118], discloses medium); and program code, stored on the non-transitory computer-readable storage media, for collecting by a database existing reports (see Fig. 1, para [0039,0041-0042], discloses machine learning platform receiving documents (existing reports) from external data sources and indexing reports); program code, stored on the non-transitory computer-readable storage media, for modeling by an artificial intelligence trained by machine learning the existing reports to determine a number of contexts for each of the existing reports (see Fig. 1, Fig.  8A, para [0041], para [0092-0094], discloses model generating report indexing and summaries of generated chunks of vocabulary context based on trained model in which chunks are obtained from splitting of documents (existing reports)), wherein each of the number of contexts provides relevant information about intended purpose and objective of the existing reports based only on fields within the existing reports (see Figs. 8A-B, Fig. 17, para [0091-0093], discloses chunks providing relevant information in the average of binary location of vector in chunk based on tokenizing sentences of documents (existing reports)); program code, stored on the non-transitory computer-readable storage media, for generating by a report management system an index of the existing reports according to the number of contexts determined by the modeling (see Fig. 9, Fig.17, para [0053], para [0092], para [0106], discloses generating document types (indexed reports) according to chunk data and document type classifier information determined by trained model); wherein the predicted context provides relevant information about intended purpose and objective of the new report based only on fields within the new report (see Figs. 6A-B, para [0057-0059], para [0069], discloses predictors (predicted context) provides pertinent data points in documents (reports) based on document patterns and context of portions of  unknown documents (new reports) based on detected predictors in unknown documents).
Zovic does not explicitly teach program code, stored on the computer-readable storage media, for predicting, according to the modeling, a predicted context of a new report; program code, stored on the computer-readable storage media, for identifying, according to the index, suggested reports based on the predicted context for the new report; and program code, stored on the computer-readable storage media, for presenting the suggested reports in a graphical user interface.
Chitrapura teaches program code, stored on the non-transitory computer-readable storage media, for predicting by the artificial intelligence trained by machine learning, according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); program code, stored on the non-transitory computer-readable storage media, for identifying by the report management system, according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and program code, stored on the non-transitory computer-readable storage media, for presenting by a display system the suggested reports and the new report in a graphical user interface of the display system (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Zovic/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic further teaches wherein each existing report including a title field, a description field, and at least one other field (see Fig. 17, para [0105], discloses  documents include author, date, title, and summary), and wherein modeling the existing reports further comprises: generating annotations for the existing reports according to a title field and a description field of the existing reports (see  para [0091], discloses tokenizing documents into sentences and grouping sentences into chunks); and determining a number of contexts for the number of existing reports according to the annotations by extracting the number of contexts from the annotations with an annotation heuristic (see Fig. 8B, Fig. 17, para [0091-0092], discloses determining sentences to group into chunks).

Regarding claims 7, 14, and 21, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic further teaches after identifying and in response to receiving an indication of another field from the suggested report, completing the new report according to the other field from the suggested reports (see Fig. 18, para [0108], discloses generating sub-documents with document types and machine generated labels).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zovic et al. (US 2022/0237230) (hereinafter Zovic) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura) as applied to claims 1, 8, and 15, and in further view of Carmel et al. (US 2011/0219011) (hereinafter Carmel).
Regarding claims 3, 10, and 17, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic further teaches wherein modeling the number of existing reports further comprises: determining, according to the at least one other field of the existing reports, a number of features for the existing reports (see Figs. 4A-C, para [0048], discloses a number of functional features for providing suggestions to user in a virtual contextual workspace).
Zovic/Chitrapura do not explicitly teach and for each context, weighting the number of features based on a normalization of a counting occurrences of the features within a context.
Carmel teaches for each context, weighting the number of features based on a normalization of a counting occurrences of the features within a context (see Fig. 4, para [0010], para [0058], discloses normalizing entities based of weight of entity in relation to frequency, the entities representing viewpoints). 
Zovic/Chitrapura/Carmel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic/Chitrapura to utilize normalization of a counting occurrences from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “improve the search effectiveness” (para [0084]) and utilizing normalization of a counting occurrences is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 11, and 18, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic/Chitrapura do not explicitly teach wherein weighting the features are adjusted in order to maximize correct predictions.
Carmel teaches wherein weighting the features are adjusted in order to maximize correct predictions (see para [0034], para [0074], discloses weighted bookmarks adjusted in order to predict if a private tag or public tag bookmark).
Zovic/Chitrapura/Carmel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic/Chitrapura to utilize normalization of a counting occurrences from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “improve the search effectiveness” (para [0084]) and utilizing normalization of a counting occurrences is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zovic et al. (US 2022/0237230) (hereinafter Zovic) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura) as applied to claims 1, 8, and 15, and in further view of Carmel et al. (US 2011/0219011) (hereinafter Carmel).
Regarding claims 5, 12, and 19, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic/Chitrapura do not explicitly teach wherein a predicting the predicted context of a new report further comprises: determining features of the new report; and for each context, scoring the new report according to a weighting of the features for the existing reports; and identifying a context having a highest score.
Balanger teaches wherein a predicting the predicted context of a new report further comprises: determining features of the new report (see Fig. 17, col. 31 ln 36-46, discloses determining recommendation context for recommended offers (reports)); and for each context, scoring the new report according to a weighting of the features for the existing reports (see Fig. 17,  col. 31 ln 30-35, col. 31 ln 43-46, discloses offer scores for ranked offers according to weight of recommendation context); and identifying a context having a highest score (see Fig. 17, col. 31 ln 54-55, col. 31 ln 61-col. 32 ln 2, discloses identifying highest scored recommended offer in ranked recommended offers).
Zovic/Chitrapura/Belanger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic/Chitrapura to identify highest score from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “an offer provider may seek to improve a metric computed by an offer distributor for a particular offer” (col. 30 ln 4-5 and identifying highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 13, and 20, Zovic/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Zovic/Chitrapura do not explicitly teach, wherein the suggested reports identified according to the context having the highest score.
Belanger teaches wherein the suggested reports identified according to the context having the highest score (see Fig. 17, col. 31 ln 61- col. 32 ln 2, discloses ranked recommended offers according to recommendation context).
Zovic/Chitrapura/Belanger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zovic/Chitrapura to identify highest score from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “an offer provider may seek to improve a metric computed by an offer distributor for a particular offer” (col. 30 ln 4-5 and identifying highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159          
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159